NUMBER 13-12-00368-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI—EDINBURG


JAVIER DE LA ROSA JR.,                                                    Appellant,

                                          v.

THE STATE OF TEXAS,                                                        Appellee.


                   On appeal from the 107th District Court
                        of Cameron County, Texas.


                                    ORDER
            Before Justices Rodriguez, Garza, and Benavides
                            Order Per Curiam
      On August 18, 2014, counsel for appellant Javier De La Rosa Jr. filed an Anders

brief and a motion to withdraw in this cause.   See Anders v. California, 386 U.S. 738,

744 (1967). On June 25, 2014, the Texas Court of Criminal Appeals issued an opinion

clarifying the responsibilities owed by appellant’s counsel and the appellate court in
Anders cases. See Kelly v. State, PD-0702-13, 2014 WL 2865901, at **1–4 (Tex. Crim.

App. June 25, 2014).      In accordance with this opinion, appellant’s counsel must:      (1)

notify the appellant that counsel has filed an Anders brief and a motion to withdraw; (2)

provide the appellant with copies of both pleadings; (3) inform the appellant of appellant’s

rights to file a pro se response, review the record preparatory to filing that response, and

seek discretionary review if this Court concludes that the appeal is frivolous; and (4)

provide appellant with a form motion for pro se access to the appellate record, lacking

only the appellant’s signature and the date, and including the mailing address for the court

of appeals, with instructions to file the motion within ten days.   See Anders, 386 U.S. at

744; Kelly, 2014 WL 2865901, at **3–4.         Further, counsel must inform this Court, in

writing, that counsel has met the foregoing requirements.      Kelly, 2014 WL 2865901, at

**3–4.

         On August 19, 2014, the Clerk of this Court issued a letter to appellant’s counsel,

the Honorable Rebecca Rubane, notifying her that the brief filed was not in compliance

with Kelly.    Specifically, we noted that Ms. Rubane 1) provide appellant with a form

motion for pro se access to the appellate record, mailing address of the Court, and

instructions to file the motion within 10 days and 2) inform appellant of his pro se right to

seek discretionary review should the Court of Appeals declare his appeal frivolous. To

date, Ms. Rubane has failed to comply with this Court’s instructions.

         IT IS THEREFORE ORDERED that the Honorable Rebecca Rubane, counsel

for appellant, file documentary evidence in compliance with the above-referenced

requirements with this Court on or before September 19, 2014. If the Honorable

Rebecca Rubane fails to file a letter certifying that she has met the foregoing
requirements in this case with this Court on or before September 19, 2014, then the

Honorable Rebecca Rubane is ORDERED to appear in person on September 25,

2014, at 9:00 a.m. in the Courtroom of the Thirteenth Court of Appeals, located at

100 East Cano, Fifth Floor, Hidalgo County Administration Building, Edinburg,

Texas, to show cause why she should not be held in contempt of court.

      The Clerk of this Court is ORDERED to serve a copy of this order on the Honorable

Rebecca Rubane by certified mail, return receipt requested.

      It is so ORDERED.

                                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.3.

Delivered and filed the
15th day of September, 2014.